Citation Nr: 0305390	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss 
disability.

3. Whether new and material evidence has been presented to 
reopen a claim for service connection for arteriosclerotic 
heart disease with hypertension.

4. Whether new and material evidence has been presented to 
reopen a claim for emphysema with bronchitis.

5.  Entitlement to service connection for asthma.

(The issue of entitlement to service connection for hearing 
loss disability  will be the subject of a later Board 
decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board in its February 2001 remand decided that the 
veteran timely appealed the RO's denial of service connection 
for back problems which was in August 1998.

A hearing was held at the RO in June 1999.  The veteran 
testified during a videoconference hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in January 2001.  The Board remanded the case to the RO in 
February 2001.

The Board is not, at this time, considering the claim for 
service connection for hearing loss disability on its merits.  
Rather, the Board is reopening the claim in this decision and 
is going to undertake additional development on that issue 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(1)(2) (2002).  
When that development is completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3105) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing the 
claimant's response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's current back disability did not result from 
service and arthritis was not manifest within one year of 
separation.

2.  The RO denied service connection for hearing loss 
disability; arteriosclerotic heart disease with hypertension; 
and emphysema with bronchitis in December 1992 and the 
veteran did not appeal its decision within one year of being 
notified of its decision in December 1992.  

3.  Since the December 1992 decision, evidence which is so 
significant that it must be considered in order to fairly 
evaluate the merits of the claim for service connection for 
hearing loss disability has been submitted.  

4.  Since the December 1992 decision, evidence which is so 
significant that it must be considered with respect to the 
claims for service connection for arteriosclerotic heart 
disease with hypertension and emphysema with bronchitis has 
not been submitted.  

5.  Any in-service asthma was acute and transitory in nature 
and resolved, and asthma is not currently shown.




CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  The RO's December 1992 rating decision denying service 
connection for hearing loss; arteriosclerotic heart disease 
with hypertension; and emphysema and bronchitis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

3.  New and material evidence having been received regarding 
the claim for service connection for hearing loss, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002).

4.  New and material evidence not having been received 
regarding the claims for service connection for 
arteriosclerotic heart disease with hypertension; and 
emphysema with bronchitis, the claims may not be reopened.  
38 U.S.C.A. § 5108 (West 2002).

5.  Asthma was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.
 
First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claims and who had what duties including in the May 1998 
VA letter to the veteran and VA's August 1998 rating 
decision, the September 1998 decision notification letter and 
its enclosed VA Form 4107, two November 1998 letters to the 
veteran, a January 1999 rating decision and decision 
notification letter to the veteran, a February 1999 letter to 
the veteran, a May 1999 rating decision and decision 
notification letter to the veteran enclosing a VA Form 4107; 
the May 1999 statement of the case, cover letter, and 
enclosed VA Form 9; the June 1999 RO hearing, the August 1999 
supplemental statement of the case, the January 2001 
videoconference hearing conducted by the undersigned, the 
Board's February 2001 remand, the December 2001 RO letter to 
the veteran, and the August 2002 supplemental statement of 
the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  The veteran has fire-related service.  His service 
medical records were first requested in August 1992.  
Available requested service medical records were furnished.  
A request for service medical records from Camp Haugen, Japan 
from January to July 1952 was made in October 1998 and the 
National Personnel Records Center (NPRC) indicated in 
December 1998 that all available requested records were sent 
in August 1992.  A request for medical records from Camp 
Haugen, Japan was made by VA in February 1999 and in April 
1999 the NPRC indicated that no medical records were on file 
at NPRC, and that the veteran had fire related service.  A 
request for medical records from Camp Haugen, Japan was made 
by VA in January 2002 and in July 2002 the National Personnel 
Records Center indicated that it had conducted an extensive 
and thorough search of the records among its holdings and was 
unable to locate the records identified in the request.  On 
the basis of the request presented, the NPRC concluded that 
the records either do not exist, that NPRC does not have 
them, or that further efforts to locate them would be futile.  
VA examination reports and VA and private medical records 
have been requested and obtained.  The representative 
requested an SGO records search in January 2003.  However, no 
additional action is necessary.  The provisions of M21-1, 
Part III, § 4.22 indicate that if no SGO records were 
received in response to a service medical record request and 
the response was sent after May 18, 1990, VA can assume that 
no SGO records exist.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Pertinent law and regulations

RO rating decisions which are not appealed within one year of 
the date the veteran is sent notification of them are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Under 38 C.F.R. § 3.156 as applied for claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Evidence is new when it is not 
cumulative of evidence previously considered.  It is material 
when it is relevant and probative, and is so significant that 
it must be considered in order to fairly evaluate the merits 
of a claim.  38 C.F.R. § 3.156.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  It is error to 
consider reasonable doubt in deciding whether to reopen a 
claim.  Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection for injuries alleged 
to have been incurred in combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Arthritis, cardiovascular-renal disease including 
hypertension, or organic diseases of the nervous system will 
be presumed to have been incurred or aggravated in service if 
it is manifested to a degree of 10 percent within one year of 
discharge from a period of wartime service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

Analysis

According to the veteran's DD Form 214, he was awarded the 
Korean Service Medal, his most significant assignment was A 
Btry 13 FA Bn, and he had no wounds received in action.

Back 

Available service medical records show no back treatment in 
service.  On service discharge examination in October 1952, 
the veteran indicated that he had had back trouble.  
Clinically, his spine was normal and a chest X-ray was 
negative.

When the veteran filed his January 1988 VA Form 21-526 for VA 
pension, he stated that his back and neck problem began in 
1984 and that he had last worked in February 1987 as a heavy 
equipment operator which was work he had done for 19 years.

He submitted 1986 and 1987 private medical records.  A 
February 1987 private medical record indicates that he was 
complaining of deterioration to his back which had been 
progressive since he had gone to work.  There was some 
evidence of possible L5-S1 disc and he had an old compression 
fracture.  A March 1987 lumbar and cervical myelogram 
revealed degenerative changes in the cervical region.  
According to a June 1987 letter from a private neurologist, 
the veteran had had an on-the-job injury in July 1984.  An 
arch beam which he had been welding fell against his upper 
thighs, pinning him against a cement floor.  He experienced 
some severe back pain, radiating down the left leg.  He 
noticed numbness in both legs and the anterolateral thighs, 
fluctuating intermittently for one or two months.  A July 
1987 private medical record from an orthopedist indicates 
that the veteran had degenerative spondylosis of the lumbar 
and cervical spine.

In April 1988, the RO denied pension due to excessive income.

At the time of a September 1992 VA examination which was 
ordered because the veteran had claimed service connection 
for hearing loss, he denied any other significant problems 
while he was in the service.  

In October 1998, the veteran stated that he received no 
treatment in service for his back.

During the hearing at the RO in June 1999, the veteran 
indicated that he injured his back in service at the time of 
a motor vehicle accident which occurred when he was going to 
a dental appointment, Transcript (T.) at 1-2, and that he had 
continuing symptoms of it in service and that it had been 
bothering him ever since.  T. 3-4.  He stated that there was 
no service discharge examination whatsoever.  T. 6.  He 
started receiving treatment for it in about 1985 or 1986.  T. 
9.

During the videoconference hearing before the undersigned in 
January 2001, the veteran indicated that the motor vehicle 
accident occurred during a 2 week shutdown for truce talks.  
T. 4.  He testified to the effect, essentially, that the 
depth of examination which was obtained in 1987 was what was 
needed at the time of service discharge, and that he used the 
showing of back disability after the 1984 injury as a basis 
to get out of the company he was working for because the 
company was working him too hard and injuring the union when 
he had 15 years of seniority in the union.  T. 7.

For this claim, the combat evidence rule does not apply, 
because the veteran asserts that he injured his back on the 
way to the dental appointment during truce talks, not in 
combat.  38 U.S.C.A. § 1154(b).  However, this is a fire-
related-service case and the veteran reported that he had had 
back trouble at the time of the service discharge examination 
in October 1952.  

Notwithstanding this, his spine was normal on service 
discharge examination in October 1952.  Moreover, he worked 
for years until 1984 as a heavy equipment operator and he did 
not receive any treatment for back problems after service 
before the 1984 on-the-job injury.  He then began to relate 
his back problems to the on-the-job injury rather than to 
service, both to private health care providers and in a claim 
for VA benefits.  It is only later, in a VA compensation 
setting after the VA pension claim, that the veteran asserted 
continuing symptomatology continuing from a back injury in 
service.  The probative evidence of record indicates that any 
in-service back injury was acute and transitory in nature and 
that it resolved completely without chronic residuals.  The 
service discharge examination was negative and the veteran 
had no treatment after service until 1984 and then started 
relating back disability to the 1984 injury.  Even as late as 
the September 1992 VA examination, the veteran denied having 
a significant back problem in service.  The September 1992 
denial of significant in-service problems is highly probative 
because it was a statement against the veteran's interest at 
the time.

The Board notes that the veteran alternatively states that he 
never had a service discharge examination or that it was not 
adequate.  However, these two statements conflict with each 
other.  Moreover, there is an October 1952 service discharge 
examination report of record which was completed and signed 
by a service health care provider contemporaneous to service 
in a regular government documents collection setting.  The 
service discharge examination report outweighs the veteran's 
self-serving statement that there was no service discharge 
examination and his statement that the service discharge 
examination was inadequate is impeached by his statement that 
he had no service discharge examination whatsoever.  
Moreover, he has submitted no probative evidence showing that 
the back disease he has now was incurred in service or that 
arthritis of his back was manifested to a degree of 10 
percent within one year of service discharge.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Hearing Loss Disability

Service medical records show no treatment for hearing 
problems.  On service discharge examination in October 1952, 
the veteran reported that he had or had had ear, nose, or 
throat trouble but no running ears.  Clinically, his ears 
were normal and his hearing was 15/15 per whispered voice and 
spoken voice testing.  

The veteran first claimed service connection for hearing loss 
in August 1992.

At the time of a September 1992 VA examination, sensorineural 
hearing loss disability as defined by 38 C.F.R. § 3.385 was 
shown. 

The RO denied the claim in December 1992 and notified the 
veteran of his right to appeal it within one year thereof at 
the time.  No timely appeal was filed.  Accordingly, that 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The RO denied the claim because the 
veteran's hearing was shown to be normal on service discharge 
examination and because his current hearing loss disability 
was not shown to have been incurred in service or within a 
year of service discharge.  New and material evidence is 
required to reopen a claim.  

The veteran applied to reopen in April 1998.

A November 1986 private audiology report was received in 
February 1999.  It shows bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  This shows bilateral hearing 
loss disability earlier than previously.

In October 1998, the veteran stated that he was injured in an 
explosion while in Korea but did not receive any treatment.  
He stated that he had been told by his doctor that his 
hearing loss was related to his service in the artillery.

In February 1999, the veteran submitted a photograph of 
himself beside a cannon in December 1951.

At the time of a June 1999 RO hearing, the veteran testified 
that he was knocked down by concussion in service, and that 
he had no hearing test on service discharge.  T. 11.  He 
could not recall the first post-service treatment.  However, 
he thought he was laid off from a job within his first year 
after service for making too many mistakes on the phone.  T. 
9.

During the January 2000 videoconference hearing, the veteran 
testified that in service, he started out as a Cannoneer and 
went on to be the gunner and section chief for a 13 man 
cannon crew and that he had been subjected to the noise of 
the Howitzer for 6 months day and night, with an estimated 
500 fire missions.  T. 11.  On one occasion, a breechblock 
blew out on a Howitzer and he was knocked down by concussion 
and his ears rang for several days.  T. 8.  He stated that he 
cheated on a hearing test after service in early 1953 for a 
steel company.  T. 9.  He testified that he had suffered from 
hearing loss from service until the present.  T. 11.  

At the time of the RO's prior denial, there was no evidence 
of an in-service ear injury.  Since that time, the veteran 
has submitted evidence that his ears rang for several days in 
service at the time of a Howitzer breechblock blow out.  He 
submitted a photograph of himself and others beside a 
Howitzer in Korea in 1952, and he testified during the 
hearing before the undersigned in January 2000 that he 
started out as a Cannoneer and went on to be the gunner and 
chief of section over a 13 man crew and that he had been 
subjected to the noise of the Howitzer for 6 months day and 
night, with an estimated 500 fire missions.  His testimony is 
new and material evidence of an in-service ear injury.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, because the 
veteran also alleges continuing symptomatology since shortly 
after service and he had not reported this as of the December 
1992 rating decision.

As new and material evidence has been submitted, the claim is 
reopened.  

Arteriosclerotic heart disease with hypertension 

A June 1951 service medical record shows complaints of a 
headache and a blood pressure reading of 100/90.

On service discharge examination in October 1952, the veteran 
stated that he had or had had palpitations or pounding heart, 
and high or low blood pressure.  Clinically, his heart and 
vascular system were normal and his blood pressure was 
112/68.  A chest X-ray was normal.  The examiner indicated 
that the veteran had no defects or diagnoses.

A private CT scan in March 1987 showed the veteran's heart as 
normal.

At the time of a September 1992 VA examination, he denied any 
other significant problems while he was in the service.  He 
indicated that he was on medication for heart trouble and 
that he had had a heart attack in December 1988.  
Arteriosclerotic heart disease, status post myocardial 
infarction was diagnosed.

The RO denied the claim in December 1992 and notified the 
veteran of his right to appeal it within one year thereof at 
the time.  The RO denied the claim because service medical 
records revealed no evidence of it and the veteran first 
complained of it 35 years after service.  No timely appeal 
was filed.  Accordingly, that decision became final and new 
and material evidence is required to reopen a claim.  He 
applied to reopen in April 1998.

A December 1992 private medical record received in January 
2002 shows that the veteran was on nitroglycerin.

In October 1998, the veteran stated that he received no 
treatment in service for his arteriosclerotic heart disease 
and hypertension.  

At the time of the June 1999 RO hearing, the veteran 
testified that the first time he was told he had hypertension 
was when he had a heart attack in 1988.  He attributed his 
heart disease/hypertension to salt consumption and a lack of 
drinking water during the 5 days of advanced training he 
received before going to combat in Korea.  Several times 
after that during service, his heart would beat several times 
and then jerk his whole body.  He testified that he did not 
seek treatment until years later.

During the January 2001 videoconference hearing before the 
undersigned, the veteran stated that he first became aware of 
his heart condition in service during his advanced training.  
He had difficulty breathing and chest pain in service but he 
did not think about it being heart trouble.  He was expecting 
a thorough service discharge examination to diagnose the 
problem.  He took aspirin for years as a blood thinner and he 
went to the high altitude in Colorado so he could breath 
better but still had throat and chest pains.  

The evidence submitted is not new and material evidence.  The 
RO denied the claim in December 1992 because service medical 
records revealed no evidence of heart disease and because the 
veteran first complained of it 35 years after service.  The 
evidence submitted since then does not show heart disease in 
service or within one year of service discharge.  The 
recently submitted evidence which purports to show heart 
disease or hypertension in service are opinions from the 
veteran essentially that his salt and water intake for a 
brief period of time in service caused his current heart 
disease, and that heart disease was present in service.  The 
veteran is not competent to render a medical opinion as to 
etiology of heart disease or that the symptoms he had in 
service were indicative of heart disease.  As such, his 
opinions are not new and material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

The December 1992 private medical record showing that the 
veteran was on nitroglycerin is cumulative of the September 
1992 VA examination report showing that the veteran was on 
medication for heart trouble.  Other treatment records, 
including hospitalization in 1997, reflect that the diagnosis 
of hypertension was continued.  However, the diagnosis had 
previously been established.  Evidence confirming a 
previously known fact is cumulative.  

As new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. § 5108.

The benefit of the doubt doctrine does not apply.  Martinez.

Emphysema with bronchitis

Service medical records which were previously considered show 
no pulmonary treatment in service.  On service discharge 
examination in October 1952, the veteran indicated that he 
had had asthma, chest pain, chronic cough, and shortness of 
breath.  Clinically, his chest and lungs were normal, and it 
was concluded that there were no defects or diseases.

A March 1987 private CT myelogram showed a normal expansion 
of the lungs without consolidations or effusions.  The 
pulmonary vascular structures were normal.

At the time of a September 1992 VA examination which was 
ordered because the veteran had claimed service connection 
for hearing loss, he denied any other significant problems 
while he was in the service.  A chest X-ray obtained at the 
time of the examination was negative.  The VA examination 
diagnosed minimal pulmonary emphysema with bronchitis.  The 
veteran had said that it was discovered fairly recently.

The RO denied the claim in December 1992 and notified the 
veteran of his right to appeal it within one year thereof at 
the time.  The RO denied the claim because service medical 
records revealed no evidence of it and the veteran first 
complained of it 35 years after service.  No timely appeal 
was filed.  Accordingly, that decision became final and new 
and material evidence is required to reopen a claim.  He 
applied to reopen a claim in April 1998.

A December 1992 private medical record received in January 
2002 notes a history of asthma.

In October 1998, the veteran stated that he received 
treatment for lung conditions at Camp Haugen, Japan from 
January to July 1952.

In February 1999, the veteran stated that in service, he had 
a lung infection which took 5 weeks and penicillin to clear 
up.  After service he moved to Colorado's high altitude so he 
could breath better.  He breathed much better but he still 
had attacks that would last five or six weeks at a time.

During the hearing at the RO in June 1999, the veteran 
testified that during service, he was hospitalized in Japan 
for a respiratory problem for which he was given penicillin.  
T. 13-14.  That was the reason for the time he went on sick 
call in relationship to the records which show he went on 
sick call.  T. 15.  

During the January 2001 videoconference hearing before the 
undersigned, the veteran testified that he had had difficulty 
breathing and chest pain in service.  T. 13.  He stated that 
he had been to Camp Haugen 4 times to treat lung and 
breathing problems.  T. 16.

The evidence which has been submitted is not new and material 
evidence.  The veteran's assertions of symptoms and treatment 
for lung problems in service are essentially cumulative of 
the history he provided on service discharge examination in 
October 1952.  The sick reports do not diagnose emphysema, 
bronchitis, or other chronic pulmonary disease in service.  
The evidence received does not show emphysema with bronchitis 
in service, on service discharge, or until 35 years after 
service.  Moreover, the evidence which the veteran has 
submitted does not relate it to service.  His statements of 
recurring symptoms since service are not new and material 
evidence.  Because he is a layperson, the veteran is not 
capable of indicating when emphysema with bronchitis had its 
onset.  Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical expertise is required.

Since the last decision, treatment records were associated 
with the veteran's claims folder.  A 1997 hospitalization 
record reflects a diagnosis of chronic obstructive pulmonary 
disease.  However, such evidence is cumulative of previously 
established facts.  

The benefit of the doubt doctrine does not apply.  Martinez.

Asthma

The above evidence is noted.  The veteran reported asthma on 
service discharge examination in October 1952.  However, the 
veteran's chest and lungs were normal at that time, and a 
chest X-ray was negative.  The examiner indicated that there 
were no defects or diagnoses.  Additionally, asthma has been 
reported only by history after service, the first time in 
December 1992, and no treatment reports or other probative 
evidence of continuing asthma since service have been 
submitted.  Furthermore, the veteran stated that emphysema 
was discovered fairly recently at the time of the September 
1992 VA examination.  He made no mention of continuing 
trouble with asthma since service, and such a history would 
have been expected in connection with a statement about when 
emphysema was diagnosed.  At this time, there is insufficient 
evidence to conclude that the veteran had asthma prior to 
service.  There is no competent evidence of asthma during 
service, and there is no competent evidence linking asthma to 
service.  In light of this, service connection is not 
warranted.


ORDER

Entitlement to service connection for a back disability is 
denied.

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  To this 
extent only, the appeal is granted.

New and material evidence not having been submitted, the 
claims for service connection for arteriosclerotic heart 
disease with hypertension, and emphysema with bronchitis are 
not reopened and remain denied.

Entitlement to service connection for asthma is denied.






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

